Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.
 
Exhibit 10.3A
First Amendment
To
Co-Exclusive License Agreement
Between
PRESIDENT AND FELLOWS OF HARVARD COLLEGE
And
MYCOMETRIX CORPORATION (now Fluidigm Corporation)
Re: Harvard Case #[***]


This is the first amendment to a co-exclusive license agreement effective
October 15, 2000, by and between the President and Fellows of Harvard College,
with offices at 1350 Massachusetts Avenue, Suite 727, Cambridge, MA 02138
(“Harvard”) and Mycometrix Corporation, a California Corporation, with offices
at 213 East Grand Avenue, South San Francisco, CA 94080 (“Licensee”).
WHEREAS, Licensee has changed its name to Fluidigm Corporation, and moved to a
new address at 7100 Shoreline Court, South San Francisco, California 94080; and
WHEREAS, both parties desire to clarify the definition of NET SALES and to make
various minor changes to the Agreement.
NOW THEREFORE, Harvard and Licensee agree as follows:
 

 1.Change Paragraph 1.5 to:

LICENSED PROCESSES: the processes claimed, in whole or in part, by at least one
VALID CLAIM included within PATENT RIGHTS.

 2.Change Paragraph 1.6 to:

LICENSED PRODUCTS: the products which are claimed, or the use of which is
claimed, by at least one VALID CLAIM included within
 
1



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 
PATENT RIGHTS or products made or services provided in accordance with or by
means of LICENSED PROCESSES.

 3.Change Paragraph 1.7 to:

LICENSEE: Fluidigm Corporation, a corporation organized under the laws of
California, having its principal offices at 7100 Shoreline Court, South San
Francisco, California 94080.

 4.Change the second full paragraph of Paragraph 1.9 to:

In the event that a LICENSED PRODUCT is sold or leased as a combination product
containing the LICENSED PRODUCT and one or more other components, NET SALES
shall be calculated by multiplying the gross amount invoiced for the sale of the
combination product by the fraction A/A+B, where A is the average gross selling
price of the LICENSED PRODUCT sold separately by LICENSEE, and B is the average
gross selling price of such other components of the combination products sold
separately by LICENSEE during the relevant royalty payment period. In the event
a substantial number of such separate sales were not made during the relevant
royalty period, then NET SALES shall be reasonably allocated by LICENSEE between
such LICENSED PRODUCT and such other components of the combination based on
their relative importance or value. If LICENSEE does so allocate, LICENSEE shall
promptly deliver to HARVARD a written report providing a detailed explanation of
how LICENSEE determined said relative importance or value. In the event that
HARVARD disagrees with the determination made by LICENSEE of said allocation of
importance or value, HARVARD shall so notify LICENSEE in writing, and a
representative of LICENSEE and a representative of HARVARD shall meet in order
to discuss and resolve such disagreement. If such disagreement cannot be
resolved within sixty (60) days, such disagreement shall be subject to
resolution in accordance with Section 10.11.

 5.Add the following sentence to the end of Paragraph 1.10:

In addition, SERVICE INCOME shall be subject to the following deductions:

 i)customary trade, quantity or cash discounts and non-affiliated broker’s or
agents’ commissions actually allowed and taken;

 ii)amounts repaid or credited by reason of rejection; and

 iii)to the extent separately stated on purchase orders, invoices, or other
documents of sale, taxes levied on and/or other governmental

 
2



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.



 charges made as to performance, production, sale or use and paid by or on
behalf of LICENSE.

 6.Change Paragraph 1.15 to:

VALID CLAIM: either (i) a claim of an issued patent that has not been held
unenforceable or invalid by an agency or a court of competent jurisdiction in
any unappealable or unappealed decision or (ii) a claim of a pending patent
application that has not been abandoned or finally rejected without the
possibility of appeal or refiling and that has been pending for less than six
(6) years from the earlier of a) the first priority date of such patent
application or b) the effective date of this Agreement.

 7.Change Paragraph 3.2(c) to:

LICENSEE shall use commercially reasonable efforts to effect introduction of the
LICENSED PRODUCTS into the commercial market as soon as practicable, consistent
with sound and reasonable business practice and judgment; thereafter, until the
expiration of this Agreement, LICENSEE shall endeavor to keep LICENSED PRODUCTS
reasonably available to the public, in each case consistent with industry
practices for similar companies and similar products.

 8.Replace the last two sentences of Paragraph 3.2(e) with:

“Copies of all sublicense agreements shall be promptly provided to HARVARD. If a
sublicense agreement is part of a larger agreement (i.e., one that includes a
business relationship in addition to a sublicense agreement), LICENSEE need only
send the part of said larger agreement that is the sublicense agreement. HARVARD
agrees to maintain any information contained in such sublicensing agreements in
confidence, except as otherwise required by law, however, HARVARD may include in
its usual reports annual amounts of royalties paid.”

 9.In Paragraph 5.3 delete “in each country”, so LICENSEE needs to report the
date of first sale in the first country to have a sale, but LICENSEE still needs
to report the date of first sale for each LICENSED PRODUCT.

10.Replace Paragraph 6.2 with:

“HARVARD’s accountant shall not disclose to HARVARD any information other than
whether the reports are correct or not, the reasons for any incorrectness and
the amount of any discrepancies.”
 
3



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.



11.Add new Paragraph 6.4:

“Such examination by HARVARD’s accountant shall take place not more than once in
each calendar year.”

12.Change Paragraph 9.2(d) to:

“If an examination by HARVARD’s accountant pursuant to Article V shows an
underreporting or underpayment by LICENSEE in excess of twenty (20%) percent for
any twelve (12) month period and HARVARD’s accountant determines said
underreporting or underpayment was not inadvertent or not the result of an
honest mistake on LICENSEE’s part. In that event, LICENSEE may promptly request
HARVARD to have its accountant’s findings reviewed by another independent
certified public accounting firm of nationally recognized standing reasonably
acceptable to LICENSEE, the total cost of which will be invoiced to LICENSEE and
paid within thirty (30) days. If said review indicates said underreporting or
underpayment by LICENSEE was inadvertent or the result of an honest mistake then
HARVARD will not terminate this Agreement. 

13.In Paragraph 10.9, change lines 6-11 to:

If to LICENSEE:
Fluidigm Corporation
7100 Shoreline Court
South San Francisco, CA 94080
Attention: General Counsel
Fax: 650-871-7195
In all other respects the co-exclusive License Agreement, effective October 15,
2000, shall remain the same. This amendment shall become effective upon both
parties signing below, and have an effective date of January 1, 2005.
IN WITNESS WHEREOF, the parties hereto have caused this second amendment to be
executed by their duly authorized representatives.
 

PRESIDENT AND FELLOWS   FLUIDIGMOF HARVARD COLLEGE:   CORPORATION:/s/ Joyce
Brinton   /s/ Gajus WorthingtonJoyce Brinton    Director   Printed: Gajus
WorthingtonOffice for Technology and    Trademark Licensing   Title: President &
CEO    Date: 12/22/04   Date: 12/23/04

 
4
 

